Citation Nr: 0533233	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability of the 
heart.

4.  Entitlement to service connection for residuals of dental 
trauma for purposes of VA disability compensation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May and August 2004 decisions by the RO. 

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for hearing loss.  
The remaining issues on appeal are addressed in a REMAND, as 
set forth below.


FINDINGS OF FACT

1.  The veteran's hearing loss cannot be attributed to any 
injury or disease during active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for bilateral hearing loss.  He maintains that 
his current hearing difficulties can be attributed to 
acoustic trauma in service.  He says that he delivered 
ammunition to tank ranges during service, and that he was 
sometimes present on the range when they fired the tanks.  He 
believes that this is when his hearing loss began.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of December 2003 and March 2005 letters to the veteran.  
The letters informed the veteran of the evidence required to 
substantiate his hearing loss claim, and of his and VA's 
respective duties for obtaining evidence.  The letters also 
requested that he send any medical reports he had, as well as 
any other evidence in his possession that pertained to his 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the December 2003 notice was, in fact, sent 
before the RO issued its initial unfavorable decision on the 
veteran's hearing loss claim in May 2004.  Accordingly, there 
is no issue in this case with respect to the timing of the 
notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's hearing loss 
claim.  He has been afforded a VA audiology examination in 
connection with the current appeal, and a medical opinion has 
been obtained as to the likelihood that his hearing loss can 
be attributed to his period of active military duty.  His 
service medical records have been obtained, as have records 
of his VA treatment, and he has not identified, and/or 
provided releases for, any other relevant evidence that 
exists and can be procured.  No further development action is 
necessary with respect to this particular claim.




II.  The Merits of the Veteran's Hearing Loss Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the veteran's service medical records 
are completely devoid of any reference to hearing loss.  When 
he was examined for service separation in July 1966, he 
denied any history of ear trouble, and audiometric testing 
revealed puretone thresholds of less than 26 decibels at all 
tested frequencies (500, 1000, 2000, and 4000 Hertz).  Cf. 
38 C.F.R. § 3.385 (2005) (indicating that, for VA purposes, 
impaired hearing is considered to be a disability only if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  The 
earliest objective evidence of hearing loss consists of an 
audiological report from the veteran's employer, Union 
Pacific Railroad Company, dated in September 1994.  
Associated reports from Union Pacific, dated in 1993, 
indicate that the veteran was exposed to loud noise on his 
job there, but that hearing protection was required, and 
private treatment reports from 1999 reflect that he liked to 
hunt.  In February 2004-following an examination of the 
veteran and a review of the claims file-a VA audiologist 
opined that it was not likely that the veteran's hearing loss 
was precipitated by military noise exposure.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  Although 
the veteran asserts that his difficulties with hearing loss 
can be attributed to acoustic trauma in service, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  As noted above, 
the veteran's hearing loss was not diagnosed or objectively 
manifested during service or for many years thereafter.  The 
available evidence indicates that he had post-service 
exposure to noise, and the only medical opinion to address 
the matter of etiology consists of the report from the VA 
audiologist, referenced above, who has opined that it is not 
likely that the veteran's hearing difficulties were 
precipitated by military noise exposure.  Under the 
circumstances-given the lack of objective evidence of 
hearing loss until many years after service, the evidence of 
post-service noise exposure, and the uncontradicted medical 
opinion from the VA audiologist-the Board must conclude that 
the greater weight of the evidence is against the claim.  
Service connection for hearing loss is therefore denied.


ORDER

Service connection for hearing loss is denied.


REMAND

In October 2003, the veteran provided the RO with a release 
for records from his private dentist, David Johnston.  Later, 
in August 2005, he indicated in a letter that the RO could 
contact Dr. Johnston for "further information" with respect 
to his dental status.  Thus far, it does not appear that the 
RO has made any effort to obtain records of treatment from 
Dr. Johnston.  This needs to be corrected.  See 38 C.F.R. 
§ 3.159(c)(1), (3) (2005).

The veteran has reported that he sustained loss of his two 
upper front teeth (#8 and #9) during service as a result of 
trauma.  Under the law, service connection cannot be 
established for missing teeth due to trauma, for purposes of 
VA compensation, unless the loss of teeth is due to loss of 
substance of the maxilla or mandible as a result of trauma.  
See 38 C.F.R. §§ 3.381(a), 4.150, Diagnostic Code 9913 
(2005).  Because it is unclear from the current record 
whether the veteran suffered loss of teeth # 8 and #9 as a 
result of loss of substance of the maxilla, he needs to be 
examined for purposes of obtaining a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2005).

In July 2004, the RO furnished the veteran a statement of the 
case (SOC) addressing his claim for service connection for a 
heart disability.  Since that time, additional VA treatment 
records have been added to his claims file.  These records 
contain information and objective findings relative to his 
heart, and are therefore "pertinent" to his pending claim 
for service connection.  Accordingly, and because the records 
were received at the RO prior to the most recent 
certification of his appeal, the RO should have furnished him 
a supplemental SOC (SSOC) addressing his heart claim.  See 
38 C.F.R. § 19.31(b)(1) (2005).  Because that was not done, a 
REMAND is required.

The veteran's claim for service connection for hypertension 
is intertwined with his heart claim.  Consequently, the Board 
will defer action on the hypertension claim until the 
development sought with respect to his heart claim has been 
completed.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a new release 
for records from his private dentist, Dr. 
David Johnston.  If he provides an 
appropriate release, make efforts to obtain 
the records of treatment, following the 
procedures set out in 38 C.F.R. § 3.159.  Any 
evidence obtained should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for a dental 
examination.  The examiner should review the 
veteran's claims file, including the records 
of his in-service dental treatment.  After 
reviewing the claims file, and interviewing 
and examining the veteran, the examiner 
should offer an opinion as to each of the 
following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran suffered loss 
of substance (i.e., loss of bone) of the 
maxilla in the vicinity of the two upper 
front teeth (#8 and #9) as a result of 
trauma during service?  If so, is it at 
least as likely as not that the 
traumatic loss of bone caused the loss 
of his two upper front teeth?

b.  Can the masticatory surface lost by 
virtue of the loss of the veteran's two 
upper front teeth (#8 and #9) be 
restored by suitable prothesis?

A complete rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for hypertension, for a heart disability, and 
for residuals of dental trauma.  If any 
benefit sought is denied, furnish an SSOC to 
the veteran and his representative.  With 
respect to the heart disability claim, the 
SSOC should include, among other things, a 
summary of the evidence that has been added 
to the claims file since the time that the 
relevant SOC was issued in July 2004.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


